Detailed Action
Summary
1. This office action is in response to the application filed on June 05, 2021. 
2. Claims 1-15 are pending and has been examined. 
3. Applicant has to file terminal disclaimer in order to overcome the non- statutory double patenting rejection.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/05/2021has been received and entered in the case. 
Claim Objection 
5. Claims 1, 5 and 9 are objected to because of the following informalities: 
Claims 1, 5 and 9 recite “the falling transitions” and “the rise transitions” in lines 20 and 21 respectively. There are insufficient antecedent basis for these claims limitation.
In re to claims 2-4, 6-8 and 10-15, claims 2-4 ,6-8 and 10-15, are depends from claims 1, 5 and 9 respectively, thus object the same reason.
Notice of Pre-AIA  or AIA  Status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
7. The drawings submitted on 06/05/2021 are acceptable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
8. Claims 1-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-10, of U.S. Patent No “11139734”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation have been shown in the subject matter as follows.

Conflicting claims Case No.17/339955
Conflicting Claims Case No. US Patent 11139734
1. A DC/DC power converter comprising: input terminals being connected to receive an input voltage;

a transformer comprising a primary winding, a secondary winding and a magnetizing inductance in parallel with said primary winding; a DC blocking capacitor connected in series with said primary winding, and their series connection is coupled to receive the pulse wave voltage; at least one resonant inductor connected in series with said secondary winding; a filter capacitor connected in series with the series connection of said secondary winding and said at least one resonant inductor; a rectifier being connected in series between said filter capacitor and the series connection of said secondary winding and said at least one resonant inductor; 




 a filter capacitor connected in series with the series combination of said secondary winding and said resonant inductance;
 a rectifier connected in parallel with the series combination of said filter capacitor and said secondary winding and said resonant inductance; 

a resonant capacitor connected either in parallel with said rectifier, or in parallel 





4. The DC/DC power converter of claim 3, wherein said rectifier is a switch being operated as a synchronous rectifier.

4. The DC/DC power converter of claim 2, wherein said rectifier is a diode.
7. The DC/DC power converter of claim 3, wherein said rectifier is a diode.

5. A DC/DC power converter comprising: input terminals being connected to receive an input voltage; a pulse wave generator comprising of a plurality of switches being arranged in a bridge configuration, to generate a pulse wave voltage from the input voltage; a transformer comprising a primary winding, a secondary winding and a magnetizing inductance in parallel with said primary winding; at least one resonant inductor connected in series with said primary winding; a DC blocking capacitor connected in series the series 


a pulse wave generator comprising of a plurality of switches being arranged in a bridge configuration across said input terminals and configured to generate a pulse wave voltage; a transformer comprising of a primary winding, a secondary winding and a magnetizing inductance; a DC blocking capacitor coupled in series with said primary winding, and their series combination is coupled to receive the pulse wave 
 a filter capacitor connected in series with the series combination of said secondary winding and said resonant inductance;
 a rectifier connected in parallel with the series combination of said filter capacitor and said secondary winding and said resonant inductance; 

a resonant capacitor connected either in parallel with said rectifier, or in parallel with the series combination of said rectifier and said filter capacitor; output terminals connected across said filter capacitor; and a control unit configured to operate the plurality of switches at a constant frequency and vary the duty cycle of the pulse wave voltage such that the fall transitions of the pulse wave voltage occur while said rectifier is conducting and the rise transitions of the pulse wave voltage occur while 


3. The DC/DC power converter of claim 2, wherein said resonant inductance and said further resonant inductance are the leakage inductances of the transformer.
7. The DC/DC power converter of claim 6, wherein said rectifier is a switch being operated as a synchronous rectifier.  

4. The DC/DC power converter of claim 3, wherein said rectifier is a switch being operated as a synchronous rectifier.
8. The DC/DC power converter of claim 6, wherein said rectifier is a diode.

7. The DC/DC power converter of claim 3, wherein said rectifier is a diode.
9. A DC/DC power converter comprising: input terminals being connected to receive an input voltage; a pulse wave generator comprising of a plurality of switches being arranged in a bridge configuration, to generate a pulse wave voltage from the input voltage; a transformer comprising a primary winding, a secondary winding and a 



a pulse wave generator comprising of a plurality of switches being arranged in a bridge configuration across said input 
 a filter capacitor connected in series with the series combination of said secondary winding and said resonant inductance;
 a rectifier connected in parallel with the series combination of said filter capacitor and said secondary winding and said resonant inductance; 

a resonant capacitor connected either in parallel with said rectifier, or in parallel with the series combination of said rectifier and said filter capacitor; output terminals connected across said filter 


10. The DC/DC power converter of claim 1, wherein said resonant inductance is the leakage inductance of the transformer.
11. The DC/DC power converter of claim 10, wherein said rectifier is a switch being operated as a synchronous rectifier.  

4. The DC/DC power converter of claim 3, wherein said rectifier is a switch being operated as a synchronous rectifier.
12. The DC/DC power converter of claim 10, wherein said rectifier is a diode.

7. The DC/DC power converter of claim 3, wherein said rectifier is a diode.


5. The DC/DC power converter of claim 4, wherein the plurality of switches are connected as a half bridge inverter.
15. The DC/DC power converter of claim 10, wherein pulse wave generator is a full bridge inverter.

9. The DC/DC power converter of claim 4, wherein the plurality of switches are connected as a full bridge inverter.


Allowable subject matter
9. Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control unit configured to: (i) operate the plurality of switches at a constant frequency with complementary duty cycles D and (1-D), under ZVS condition, such that the duty cycle of the pulse wave voltage is D; and (ii) vary the duty cycle D within a duty cycle range in which the fall transitions of the pulse wave voltage occur while said rectifier is conducting and the rise transitions of the pulse wave voltage occur while a reverse voltage across said rectifier is resonantly falling from a ringing peak, thus causing an output power across said output terminals to responsively vary in positive correlation.”

In re to claim 5, claim 5 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control unit configured to: (i) operate the plurality of switches at a constant frequency with complementary duty cycles D and (1-D), under ZVS condition, such that the duty cycle of the pulse wave voltage is D; and (ii) vary the duty cycle D within a duty cycle range in which the fall transitions of the pulse wave voltage occur while said rectifier is conducting and the rise transitions of the pulse wave voltage occur while a reverse voltage across said rectifier is resonantly falling from a ringing peak, thus causing an output power across said output terminals to responsively vary in positive correlation.”
In re to claim 9, claim 9 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control unit configured to: (i) operate the plurality of switches at a constant frequency with complementary duty cycles D and (1-D), under ZVS condition, such that the duty cycle of the pulse wave voltage is D; and (ii) vary the duty cycle D within a duty cycle range in which the fall transitions of the pulse wave voltage occur while said rectifier is conducting and the rise transitions of the pulse wave voltage occur while a reverse voltage across said rectifier is resonantly falling from a ringing peak, thus causing an output power across said output terminals to responsively vary in positive correlation.”
In re to claims 2-3, claims 2-3 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 6-8, claims 6-8 depend from claim 5, thus are also allowed for the same reasons provided above.
In re to claims 10-15, claims 10-15 depend from claim 9, thus are also allowed for the same reasons provided above.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidson (20200177073) discloses isolated power factor corrected AC-DC converters and more particularly to single stage AC-DC converters and Bridgeless AC-DC converters.
Wang (20180248489) discloses relates to high-efficiency power supplies and similar devices. More specifically, the present invention relates to resonant converters that perform a hold-up operation.
Dai (20140254208) discloses the primary side switches achieve zero voltage be switching and the second side switches achieve zero current switching while the conduction losses from the parallel inductor is reduced, and the efficiency of the LLC resonant converter is improved. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839